                      1    SETH J. ADAMS, ESQ.
                           Nevada Bar No. 11034
                      2    WOODBURN AND WEDGE
                           6100 Neil Road, Ste. 500
                      3
                           Reno, Nevada 89511
                      4    Telephone: 775-688-3000
                           Fax: 775-688-6088
                      5    sadams@woodburnandwedge.com

                      6    Attorneys for Defendant
                           Melissa L. Brown
                      7

                      8

                      9                          IN THE UNITED STATES DISTRICT COURT

                   10                                  FOR THE DISTRICT OF NEVADA
                   11
                                                                       ***
                   12

                   13      NICHOLAS T. SCHRAM, a Nevada resident,             Case No. 3:18-CV-00055-CBC
                           SANDRA L. SCHRAM, a Nevada resident
                   14
                                                Plaintiffs,
                   15

                   16             vs.
                                                                              STIPULATION FOR
                   17      MELISSA L. BROWN, a New York resident,             EXTENSION OF TIME TO
                                                                              FILE PRE-TRIAL ORDER
                   18                           Defendant.
                                                                              (First Request)
                   19

                   20      ____________________________________/

                   21             IT IS HEREBY STIPULATED by and between plaintiffs Nicholas and Sandra

                   22      Schram (the “Plaintiffs”), and defendant Melissa L. Brown (the “Defendant”), by and

                   23      through their respective counsel, that the deadline for the parties to file the pretrial

                   24      order in this case be extended from March 26, 2020 to Friday, April 3, 2020.

                   25             The Court held a status conference on March 12, 2020 during which, the Court

                   26      ordered the parties to file their joint pretrial order on or before March 26, 2020. This is

                   27      the first request for an extension of the deadline to file the pretrial order. The parties

                   28
WOODBURN AND WEDGE
6100 Neil Road, Ste. 500
Reno, Nevada 89511
Tel: (775) 688-3000
                                                                         1
                      O1 have been working to finalize the pretrial order and fully expect to have it filed within

                      2    this requested, one-week extension

                      3           It is respectfully requested that the Court approve this stipulation to extend the

                      4    deadline to file the pretrial order to April 3, 2020.

                      5           DATED: March 26, 2020.

                      6           FOR PLAINTIFFS:                              FOR DEFENDANT:

                      7

                      8             /s/ John S. Bartlett__________               /s/ Seth J. Adams
                                  JOHN S. BARTLETT, ESQ.                       SETH J. ADAMS, ESQ.
                      9           NV State Bar No. 143                         NV State Bar No. 11034
                                  775 N. Roop St., Ste. 108                    Woodburn and Wedge
                   10
                                  Carson City, NV 89701                        Reno, NV 89511
                   11             Telephone: (775) 841-6444                    Telephone: (775) 688-3000
                                  johnsbartlett@att.net                        sadams@woodburnandwedge.com
                   12

                   13

                   14

                   15                 Dated: March 27, 2020.

                   16                 IT IS SO ORDERED.

                   17

                   18                 ____________________________
                                      UNITED STATES MAGISTRATE JUDGE
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
WOODBURN AND WEDGE
6100 Neil Road, Ste. 500
Reno, Nevada 89511
Tel: (775) 688-3000
                                                                         2
